Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 13, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                     Alton Thomas Davis,
  140524(44)                                                                                                            Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 140524
  v                                                                COA: 288578
                                                                   Dickinson CC: 08-004032-FH
  DREW JAMES PELTOLA,
             Defendant-Appellant.
  ____________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension to
  November 24, 2010 of the time for filing his supplemental brief is considered and it is
  granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 13, 2010                   _________________________________________
                                                                              Clerk